DETAILED ACTION
This Office Action is in response to an application filed on March 29, 2019, in which claims 1 through 25 are pending, and ready for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112
[Proper Statute form paragraph first]
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claims 1, 14, and 20 each recite, “provid[ing]… the first key as a response to the request…”.  
This recitation of “the request” renders the claim(s) indefinite because the claim(s) preciously recites two separate and technically distinct “requests”: 

Claims 1, 14, and 20 each recite, “in response to a determination that the first key is stored in the key cache or requesting of the first key”.  
The claims’ recitation of the work “or” renders the claim indefinite because the same permits two different interpretations of the limitation: 
1) that the first key is provided as a response to either a) the request [in response to a determination that the first key is stored in the key cache], or b) requesting the first key; or, 
2) that the first key is provided as a response to the request, in response to a determination that either a) the first key is stored in the key cache, or b) requesting the first key.  

Claims 2-13, 15-19, and 21-25 are each dependent from one of claims 1, 14, or 20, and are therefore rejected under the same rationale.  

Allowable Subject Matter
Claims 1-25 would be allowable if Applicant should remedy the rejections under 35 U.S.C. 112 as set forth herein, supra.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
April 22, 2021